DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (encompassing claims 2-10 and linking claims 1 and 11) in the reply filed on 9/1/22 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/4/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3, change “at least one of” to - - at least one of the group of - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the examiner interprets “the first direction” as - - a first direction - -.  However, appropriate correction and/or clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa (U.S. 2011/0210391 A1).
Regarding claim 1, Kitagawa discloses a semiconductor device, comprising: 
A layer stack with a plurality of first semiconductor layers (24, Fig. 12) of a first doping type (p) and a plurality of second semiconductor layers (25, Fig. 12) of a second doping type (n) complementary to the first doping type, the first semiconductor layers and the second semiconductor layers being arranged alternatingly between a first surface (bottom surface of stack comprising 24 and 25, Fig. 12) and a second surface (upper surface of stack comprising 24 and 25, Fig. 12) of the layer stack; 
A first semiconductor region (41, 42, Fig. 12) of a first semiconductor device adjoining the plurality of first semiconductor layers (24, Fig. 12); 
At least one second semiconductor region (33, Fig. 12) of the first semiconductor device, each of the at least one second semiconductor region adjoining at least one of the plurality of second semiconductor layers and spaced apart from the first semiconductor region (41, 42, Fig. 12) ([0073]); and,
At least one barrier layer (31, Fig. 12), each of the at least one barrier layer arranged in parallel to the first surface (bottom surface of stack comprising 24 and 25, Fig. 12) and to the second surface (upper surface of stack comprising 24 and 25, Fig. 12) and adjacent to one of the first semiconductor layers (24, Fig. 12) ([0053]).
As to the claim language in line 12 (“configured to form a diffusion barrier”), the applicant should note that this is merely intended use language, and does not add any appreciable weight to the claim.  Furthermore, since the prior art reference recites the same structural limitations as in the applicant’s claim, the reference is seen by the examiner as being able to perform the same intended use.
Regarding claim 2, Kitagawa discloses each of the at least one barrier layer (31, Fig. 12) is a non-semiconductor layer ([0053]; “SiO2”).
Regarding claim 3, Kitagawa discloses the non-semiconductor layer comprises oxygen ([0053]; “SiO2”).
Regarding claim 5, Kitagawa discloses one of the at least one barrier layer (31, Fig. 12) is arranged adjacent to the first surface (bottom surface of stack comprising 24 and 25, Fig. 12).
Regarding claim 11, Kitagawa discloses a method comprising:
Forming a layer stack with a plurality of first layers (24, Fig. 12) of a first doping type, a plurality of second layers (25, Fig. 12) of a second doping type complementary to the first doping type, and at least one barrier layer (31, Fig. 12), wherein each of the at least one barrier layer is arranged in parallel to a first surface (bottom surface of stack comprising 24 and 25, Fig. 12) and a second surface (upper surface of stack comprising 24 and 25, Fig. 12) of the layer stack and adjacent to one of the first semiconductor layers (24, Fig. 12);
Forming a first semiconductor region (41, 42, Fig. 12) such that the first semiconductor region adjoins the plurality of first semiconductor layers (24, Fig. 12); and 
Forming at least one second semiconductor region (33, Fig. 12) such that each of the at least one second semiconductor region) adjoins at least one of the plurality of second semiconductor layers (25, Fig. 12), and is spaced apart from the first semiconductor region (41, 42, Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (U.S. 2011/0210391 A1) as applied to claim 1 above.
Regarding claim 4, Kitagawa discloses a plurality of first semiconductor layers (24, Fig. 12), a plurality of second semiconductor layers (25, Fig. 12), and at least one barrier layer (31, Fig. 12).  Yet, Kitagawa does not disclose a thickness of each of the plurality of first semiconductor layers in a vertical direction is between 100 nm and 5 µm, a thickness of each of the plurality of second semiconductor layers in a vertical direction is between 100 nm and 5 µm, and a thickness of the at least one barrier layer in a vertical direction is between 1 nm and 100 nm.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a first semiconductor layer thickness of between 100 nm and 5 µm, a second semiconductor layer thickness of between 100 nm and 5 µm, and a barrier layer thickness of between 1 nm and 100 nm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al. (DE 102017131274; references to corresponding application U.S. 2019/0198609 as English translation; “Weis”) in view of Yilmaz (U.S. 2006/0284276 A1).
Regarding claims 1 and 6, Weis discloses a semiconductor device, comprising: 
A layer stack with a plurality of first semiconductor layers (11, Fig. 1) of a first doping type and a plurality of second semiconductor layers (12, Fig. 1) of a second doping type complementary to the first doping type, the first semiconductor layers and the second semiconductor layers being arranged alternatingly between a first surface (bottom surface of stack comprising 11 and 12, Fig. 1) and a second surface (upper surface of stack comprising 11 and 12, Fig. 1) of the layer stack; 
A first semiconductor region (15, Fig. 1) of a first semiconductor device adjoining the plurality of first semiconductor layers (); 
At least one second semiconductor region (14, Fig. 1) of the first semiconductor device, each of the at least one second semiconductor region adjoining at least one of the plurality of second semiconductor layers and spaced apart from the first semiconductor region (15, Fig. 1).
Yet, Weis does not disclose at least one barrier layer.  However, Yilmaz discloses at least one barrier layer (606, Fig. 13) parallel with and between a plurality of first semiconductor layers (N, Fig. 13) and a plurality of second semiconductor layers (608, P, Fig. 13).  This has the advantage preventing interdiffusion of dopants between the plurality of first semiconductor layers and the plurality of second semiconductor layers.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Weis with at least one barrier layer between each of the plurality of first semiconductor layers and the plurality of second semiconductor layers, as taught by Yilmaz, so as to prevent interdiffusion of dopants between the plurality of first semiconductor layers and the plurality of second semiconductor layers.
As to the claim language in line 12 (“configured to form a diffusion barrier”), the applicant should note that this is merely intended use language, and does not add any appreciable weight to the claim.  Furthermore, since the combinations of prior art references Weis and Yilmaz recite the same structural limitations as in the applicant’s claim, the references are seen by the examiner as being able to perform the same intended use.
Regarding claim 7, Weis discloses a third semiconductor layer (130, Fig. 1A) adjoining the layer stack and each of the first semiconductor region (15, Fig. 1A) and the at least one second semiconductor region (14, Fig. 1A), wherein the third semiconductor layer comprises a first region (131, Fig. 1A) arranged between the first semiconductor region and the at least one second semiconductor region in a first direction.
Regarding claim 8, Weis discloses:
A third semiconductor region (13, Fig. 1A) adjoining the plurality of first semiconductor layers (11, Fig. 1), wherein the first semiconductor region (15, Fig. 1A) is spaced apart from the third semiconductor region in a first direction ([0026]), 
Wherein the at least one second semiconductor region (14, Fig. 1A) is arranged between the third semiconductor region (13, Fig. 1A) and the first semiconductor region (15, Fig. 1A), and is spaced apart from the third semiconductor region ([0026]), 
Wherein the first semiconductor device is a first transistor device ([0026]), 
Wherein the first semiconductor region (15, Fig. 1A) forms a drain region of the first transistor device, wherein the at least one second semiconductor region (14, Fig. 1A) forms at least one gate region of the transistor device ([0026]), wherein the third semiconductor region (13, Fig. 1A) forms a source region of the first transistor device ([0026]).
Regarding claim 9, Weis discloses a third semiconductor region having a first section (131, Fig. 1A) and a second section (132, Fig. 1A); and a second transistor device at least partly integrated in the second section of the third semiconductor layer ([0028]), wherein the second section (131, Fig. 1A) is spaced apart from the first section (132, Fig. 1A).
Regarding claim 10, Weis discloses the second transistor device comprises a second source region of the first doping type; a second drain region of the first doping type spaced apart from the second source region; a body region of the second doping type adjoining the second source region and arranged between the second source region and the second drain region; and s gate electrode adjacent the body region and dielectrically insulated from the body region by a gate dielectric ([0028], [0040]-[0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        11/18/22